Citation Nr: 0031695	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  93-06 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Andrew W. Green, Attorney


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel



INTRODUCTION

The serviceman's active service are the subject of this 
REMAND.  The serviceman died in November 1968. 

The appellant is the serviceman's widow.  Her claim for death 
pension benefits was denied by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Philippines, in 
April 1978, August 1980 and March 1987 on the basis that the 
serviceman had not served in the Armed Forces of the United 
States during a period of war.  She did not appeal those 
determinations and the decisions became final.  In a June 
1991 decision, the Board of Veterans' Appeals (Board) 
determined that new and material evidence had not been 
submitted to reopen the claim.  

This matter was initially before the Board on appeal from a 
September 1992 rating action of the RO by which it was 
determined that new and material evidence had not been 
submitted to reopen the claim and death pension benefits were 
again denied.  

The Board remanded the case in March 1995.  The Board made a 
decision in March 1996 and the appellant appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(hereinafter, the Court).  By a Memorandum Decision in 
September 1997, the Court vacated the March 1996 decision and 
remanded the case to the Board for further development.  In 
April 1998, the Board remanded the case pursuant to the 
Court's order.

In a February 1999 decision, the Board determined that new 
and material evidence had been submitted to reopen the 
appellant's claim, but denied entitlement to nonservice-
connected death pension benefits.  The appellant filed a 
timely appeal to the Court.  In an August 2000 Order, the 
Court vacated the February 1999 Board decision and remanded 
the issue for further development consistent with the Order.  

As noted above, the Board's February 1999 decision held that 
the appellant had presented new and material evidence to 
reopen the claim of entitlement to nonservice-connected death 
pension benefits.  Neither the appellant, her representative, 
VA General Counsel nor the Court have disputed this 
preliminary determination.  While the Court vacated the 
Board's February 1999 decision, the facts still support a 
reopening of the claim for the reasons and bases stated in 
February 1999.  38 U.S.C.A. § 5108 (West 1991).  As a result, 
the Board has styled the issue on appeal as noted on the 
title page.


REMAND

The serviceman's widow contends that she is entitled to 
nonservice-connected death pension benefits on the basis of 
his military service.  The surviving spouse of a veteran who 
served for ninety days or more during a period of war is 
entitled to death pension benefits.  38 U.S.C.A. 
§§ 1521(j); 1541(a) (West 1991).  As applicable in this case, 
World War I is defined as the period beginning on April 6, 
1917 and ending on November 11, 1918.  38 U.S.C.A. § 101(7) 
(West 1991).  

In vacating the February 1999 Board decision, the Court noted 
that the sole dispositive question is whether the serviceman 
had active service any time from April 6, 1917 to November 
11, 1918.  The Court also held that the duty to assist the 
claimant has not been fulfilled.  The Court specifically 
found error in the failure to definitively reconcile 
conflicting information received from the National Personnel 
Records Center (NPRC) with regard to verifying the 
serviceman's dates of service, and attempts by the RO and the 
Board to address those inconsistencies.  Certifications of 
military service received from the NPRC subsequent to prior 
Board remands include information that the serviceman had 
qualifying military service, but also include information 
that he did not have the requisite service.  

In the August 2000 order, the Court noted that the NPRC had 
not responded to a request for reconciliation of the 
information provided in the previous certifications and did 
not definitively set forth all of the dates of the 
serviceman's military service.  It also appears that the RO's 
request for information was limited to dates of service after 
November 20, 1918.  The inconsistencies are further 
compounded by the fact that the appellant's representative 
has submitted an unsealed October 1999 certification obtained 
from the NPRC which reported the serviceman's service in the 
"Army of the United States - P[hilippine] S[couts]" from 
September 8, 1918 to December 19, 1918.  Before a decision 
can be rendered in this case, the NPRC must provide clear and 
unambiguous certification of the serviceman's dates of 
federal service, which also reconciles the prior 
certifications.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Where the remand orders of 
the Board are not complied with, the Board itself errs in 
failing to insure compliance.  In addition, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) which was recently signed in to law introduces 
several fundamental changes in the VA's adjudication process.  
Thus, the Board finds that the present case is not ready for 
appellate review and must be remanded again for further 
development.  

In light of the foregoing, the case is REMANDED to the RO for 
the following action:
1.  The RO should again attempt to 
verify, through any and all official 
channels, all periods of the serviceman's 
military service.  To facilitate 
verification, and to provide the NPRC 
with all of the evidence that has been 
available to VA for many years, the RO 
should forward the entire claims folder 
to the NPRC.  (A complete copy of the 
claims folder should be kept at the RO in 
order to preserve the record in the event 
of loss.)  

NPRC is then to review all of the 
evidence of record, as well as its own 
sources, and provide definitive dates of 
all period's of the serviceman's federal 
service, to particularly include whether 
he was a member of the Philippine 
National Guard or Philippine Scouts at 
any time between April 6, 1917 and 
November 11, 1918, which a fortiori 
includes the term between September 8, 
and December 19, 1918, and whether all or 
some of that service was federal service.  

In providing certification of the 
serviceman's military service, the NPRC 
should be asked to identify, to the 
extent possible, all sources, including 
"alternate sources" used in preparing 
correspondence or certifications from 
that office in 1941, 1953, 1981, 1992, 
1995, 1998 and 1999.  The NPRC should 
attempt to address and reconcile to the 
best of its ability, and only after 
exhausting all known resources, all 
conflicts in contradictory certifications 
of federal service.  

In formulating the request to the NPRC, 
the RO should be careful not to limit the 
dates of service in question, but to 
obtain verification of service for all 
periods of the serviceman's service, 
especially between April 6, 1917 and 
November 11, 1918.  

All attempts to secure this evidence must 
be documented in the claims folder by the 
RO, to include retaining copies of all 
documentation forwarded to the NPRC as 
part of the request.  If after making 
reasonable efforts to obtain those named 
records the RO is unable to do so, the RO 
must contact the appellant and her 
representative and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The appellant and representative 
must then be given an opportunity to 
respond.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If the 
NPRC does not return a clear and 
unambiguous certification of the 
serviceman's dates of federal service, 
which also reconciles the prior 
certifications, appropriate corrective 
action is to be taken.  

3.  Thereafter, the RO should again 
review the appellant's claim.  If any 
benefit sought on appeal remains denied, 
the appellant and representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).
